At the April Criminal Term, 1933, Hoke Superior Court, the appellant herein, James Johnson, was tried upon an indictment charging him with the murder of one Virginia Leach, which resulted in a conviction and sentence of death. From the judgment thus entered, the prisoner gave notice of appeal to the Supreme Court, and was allowed thirty days within which to make out and serve statement of case on appeal, and the solicitor was given thirty days thereafter to prepare and file exceptions or countercase, but nothing has been done towards perfecting the appeal.
The prisoner having failed to prosecute his appeal, or to comply with the rules governing such procedure, the motion of the Attorney-General to docket and dismiss must be allowed. S. v. Rector, 203 N.C. 9,164 S.E. 339.
No error appears on the face of the record, as certified in response tocertiorari. S. v. Edney, 202 N.C. 706, 164 S.E. 23.
Appeal dismissed.